Citation Nr: 1031364	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a certificate of eligibility for an automobile 
and adaptive equipment or adaptive equipment only.

2.  Entitlement to a certificate of eligibility for a special 
home adaptation grant.

3.  Entitlement to a certificate of eligibility for specially 
adapted housing.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1962 to September 1978.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a April 2005 decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO). 

The Veteran filed a claim in November 2004 seeking specially 
adapted housing or a special home adaptation grant.  In its April 
2005 rating decision, the RO also considered the Veteran's 
eligibility for automobile and adaptive equipment or for adaptive 
equipment only.  The Veteran's subsequent Notice of Disagreement 
and Substantive Appeal are clear that he wished to appeal the 
denial of each issue, so these three issues are properly before 
the Board.  

In his August 2006 Substantive Appeal, the Veteran noted that he 
wished to testify before a member of the Board in a Travel Board 
hearing.  An April 2009 letter notified the Veteran that he was 
scheduled for such a hearing in May 2009.  The Veteran did not 
attend this scheduled hearing, and he has not submitted a motion 
to reschedule this hearing.  Accordingly, this case need not be 
remanded in order to allow the Veteran to be rescheduled for such 
a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that, as a result of his service-connected 
disabilities, he is confined to a wheelchair; and he asserts that 
this renders him eligible for automobile and/or adaptive 
equipment and specially adapted housing or a special home 
adaptation grant.  

To qualify for a specially adapted automobile or other 
conveyance, a Veteran must have a disability that was is the 
result of an injury or disability incurred or disease contracted 
in or aggravated by active military, naval, or air service; and 
that disability, or disabilities, must cause either (1) loss or 
permanent loss of use of one or both feet; (2) loss or permanent 
loss of use of one or both hands; or (3) permanent impairment of 
vision of both eyes.  Additionally, for the purposes of adaptive 
equipment eligibility only, ankylosis of one or both knees or one 
or both hips is sufficient under the regulations.  38 C.F.R. 
§ 3.808 (2009)

The term "loss of use of a hand or a foot" will be held to 
exist when no effective function remains other than that which 
would be equally well served by an amputation stump at the site 
of election below elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be accomplished 
equally well by an amputation stump with prosthesis.  38 C.F.R. § 
3.350.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 inches 
or more.  Also considered as loss of use of a foot under 38 
C.F.R. § 3.350(a)(2) is complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes, including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) 
and 4.63.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
complete paralysis also encompasses foot drop and slight droop of 
the first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, weakened 
adduction of the foot, and anesthesia covering the entire dorsum 
of the foot and toes.

To qualify for specially adapted housing a Veteran must 
demonstrate that a disability, or disabilities, caused by service 
causes: (1) the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or loss of 
use of one lower extremity;  (3) the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or  (4) the loss or loss of use of one 
lower extremity together with the loss of loss of use of one 
upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  38 C.F.R. § 3.809
    
The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.

The Veteran is currently service connected for heart disease 
(rated at 100 percent); for lumbar spine stenosis (rated at 40 
percent); for cervical spine spondylosis with degenerative joint 
disease (rated at 20 percent); for bursitis of the left shoulder 
(rated at 30 percent); for arthritis of the right ankle (rated at 
20 percent); for arthritis of the left ankle (rated at 20 
percent); for hypertension (rated at 20 percent); for arthritis 
of the right wrist and fingers (rated at 10 percent); for 
arthritis of the left wrist and fingers (rated at 10 percent); 
and for degenerative joint disease of the right shoulder (rated 
at 10 percent).  The Veteran has been rated as totally disabled 
since 1994.

It was also suggested by a VA doctor in May 2009 that the 
Veteran's deep venous thrombosis in the right leg was the result 
of his service connected disabilities, although he has not 
specifically been service connected for that condition.

In April 2005 the RO concluded that the Veteran did not have a 
loss of his extremities or visual impairment sufficient to 
qualify for any of the special adaptations.  This decision was 
based on an April 2004 VA examination.  However, while that 
examination did contain findings as to the Veteran's ability to 
use his lower extremities secondary to his service-connected 
lumbar spine stenosis, these findings are not particular enough 
to adequately determine the Veteran's eligibility for the above 
listed claims.  Additionally, the examination did not fully 
address the criteria for special adaptation; and it is now more 
than 6 years old and is therefore no longer considered current 
enough to evaluate the Veteran's current level of disability.  As 
such, a current and more thorough examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
November 2004 to the present.

2.  Then, schedule the Veteran's for an 
appropriate VA examination to determine his 
eligibility for specially adapted housing 
or automobile.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination.  The examiner is 
advised that the Veteran is currently 
service connected for the following 
disabilities: heart disease, lumbar spine 
stenosis; cervical spine; bursitis of the 
left shoulder; arthritis of the right and 
left ankles; hypertension; arthritis of the 
wrists and fingers; and degenerative joint 
disease of the right shoulder.  The Veteran 
has been rated as totally disabled since 
1994.

The examiner should determine whether the 
Veteran's service-connected disabilities 
cause:  

a)  the loss of use of both lower 
extremities so as to permanently preclude 
locomotion without the aid of braces, 
crutches, canes or a wheelchair.  

As used here, the term "preclude 
locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of 
locomotion although occasional locomotion 
by other methods may be possible.

b) blindness in both eyes, having only 
light perception, plus the anatomical loss 
or loss of use of one lower extremity.

c) the loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 

d) the loss or loss of use of one lower 
extremity together with the loss of loss of 
use of one upper extremity which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

e) loss or permanent loss of use of one or 
both feet.

f) loss or permanent loss of use of one or 
both hands. 

g)  ankylosis of one or both knees or one 
or both hips.

The examiner should fully describe the 
objective findings to support any 
conclusions (e.g., with respect to range of 
motion, instability, weakness, atrophy, 
tone, callosities, etc.), and should 
provide a complete rationale for all 
opinions expressed.

3.  After the requested development has 
been completed and any action that 
logically flows from the development has 
been undertaken, the RO/AMC should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


